Citation Nr: 0715824	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression, to include as secondary to the veteran's service-
connected bilateral hearing loss and tinnitus.  

2.  Entitlement to service connection for ear and jaw pain, 
diagnosed as temperomandibular joint (TMJ) dysfunction.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The issues of entitlement to anxiety and depression, to 
include as secondary to service-connected hearing loss and 
tinnitus, and entitlement to service connection for TMJ 
dysfunction, will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records are negative for inservice 
treatment of a left knee condition, to include at time of 
service separation examination in March 1969.  

2.  A chronic disability of the left knee, to include 
degenerative arthritis, was not shown in service or within a 
year of service and is not shown to be related to service or 
an event of service origin.  


CONCLUSION OF LAW

A chronic disability of the left knee was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical records, VA medical treatment 
records, private post-service medical treatment records, VA 
orthopedic examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  Moreover, an additional medical examination or 
medical opinion is not necessary in this case as the 
information and evidence of record is sufficient to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The veteran knee was normal upon service entrance examination 
in January 1967.  Inservice treatment records, to include 
separation examination report dated in March 1969, are 
negative for report, treatment, or diagnosis of a left knee 
disorder.   

Postservice records include VA and private treatment records 
dated from 2001 to 2004.  These records are negative for a 
left knee condition until November 2003.  There are 
indications in these records that appellant fell from a roof 
in the late 1990's and sustained disabilities of the right 
foot and low back as a result.  Again, no mention of left 
knee pathology was made.

The veteran filed claims for VA benefits in 2002 and 2003, 
but did not mention a left knee condition.  He filed a claim 
for left knee benefits in December 2003.  

When seen in November 2003, the veteran reported that his 
left knee had recently given away.  He gave a history of 
initially injuring his left knee during service.  He reported 
pain off/on since that time.  This pain had worsened over the 
last 4 months.  When orthopedically examined by VA in January 
2004, the veteran stated that while in the service, he was a 
helicopter mechanic.  On one occasion, he was heading back 
from a trip and while getting up on a helicopter, he slipped 
and hit his left knee.  At that time, he was treated 
conservatively and the knee was wrapped.  He believed that 
this took place in 1969.  At time of discharge, he said that 
he experienced off and on discomfort.  He said that he had 
not had any previous surgery but had had pain in the knee 
since discharge.  He had not been very active since the knee 
had given out in November 2003.  

Examination showed that the veteran walked with a limp and 
exhibited limitation of motion in the left knee.  There was 
mild swelling and definite positive meniscal sign of 
significant tenderness of medial joint space on palpation.  
There was positive McMurray and positive Steinman test.  
Drawer sign was negative, and varus and valgus laxity was 
positive +1.  The final diagnoses included degenerative 
arthritis of the left knee, posttraumatic, extensive 
osteoarthritis medial compartment with lateral meniscus tear 
and patellofemoral arthritis with loss of cartilage.  Also 
noted was degenerative changes of the left knee with current 
locking due to tear of the lateral meniscus.  The examiner 
noted that the veteran was a candidate for arthroscopic 
surgery for debridement.  It was noted that the veteran was 
posttraumatic injury in 1969.  

Private records dated later in June 2004 reflect that the 
veteran underwent left knee surgery.  

Analysis

The veteran is seeking service connection for his left knee 
disability and claims that it is related to a knee injury 
that occurred during service.  As will be explained, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

While the veteran has claimed in recent years of an inservice 
left knee injury, the service medical records are negative 
for treatment of a left knee condition.  This includes a 
separation examination in which the veteran specifically 
noted that he had no problem with his knees.  Moreover, there 
are no postservice records reflecting left knee problems 
until 2003, more than 30 years after service separation.  

As noted above, when seen prior to 2003 for various 
disorders, appellant noted he had fallen off a roof in the 
late 1990's and had sustained disorder of the right foot and 
back.  When being seen for these other disorders, there were 
no complaints of findings of any knee disorder.

When initially seen for postservice knee complaints in 2003, 
the veteran gave a history of initial injury to the knee in 
1969.  However, there are no records to corroborate such an 
injury, to include inservice treatment records or treatment 
records in the years after service which might suggest an 
actual chronic left knee disorder in the years after service.  
The veteran filed claims in 2002 and 2003 but did not file a 
claim for left knee problems until after being treated in 
November 2003 when his left knee gave out.  Clearly, the 
evidence weighs against the veteran's claim of having an 
ongoing knee disorder from service.  Thus, while the examiner 
seems to suggest that the arthritic changes are secondary to 
in-service injury, this is apparently based on the faulty 
clinical history, as there is no objective clinical evidence 
to support the history cited.

It is clear that the veteran has a significant left knee 
disorder (lateral meniscus tear with degenerative arthritis).  
This condition resulted in knee surgery in 2004.  However, 
there is no competent medical evidence relating this left 
knee disorder to service.  Furthermore, the Board does not 
find that an additional examination is necessary as 
complaints regarding the left knee are not of record until 
over 30 years after the veteran's tour of duty ended.  There 
is no evidence in service medical records that a chronic left 
knee disorder was incurred at that time.  The lack of medical 
evidence showing postservice report of or treatment for 
ongoing left knee symptoms until many years after the alleged 
inservice knee injury occurred supports this conclusion that 
knee pathology is unrelated to service.  

While the VA examiner noted that the veteran had current left 
knee disorders and that he was posttraumatic left knee injury 
in 1969, it is significant that the doctor's opinion as to 
history was based solely upon unsubstantiated statements made 
by the veteran.  The Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

The Board concludes, based on the evidence that as the 
veteran is not shown to have hurt his left knee during 
service there is nothing to connect service with residual 
disability and is not related to the current left knee 
disability first shown to be present in 2003 - many, many 
years after service.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Service connection for a left knee disorder is denied.  


REMAND

It is claimed by the veteran that his anxiety and depression 
have resulted from pain associated with service-connected 
disorders.  (Service connection is in effect for hearing loss 
and tinnitus.)  He also claims that his TMJ syndrome is 
associated with tooth extractions that were accomplished 
during service.  In support of his claims, he submitted a 
December 2003 statement by a private physician who opined 
that the veteran's pain symptoms associated with his tinnitus 
and ear blockage may have contributed to his depression.  
Additionally, the physician opined that the veteran's TMJ 
pain might be due to dental extractions during service.  

The record includes postservice diagnoses of adjustment 
disorder with depressed mood (September 2003 VA examination) 
and TMJ dysfunction (VA examination in January 2004).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Initially, the veteran should be 
scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the etiology of TMJ syndrome.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  The physician should comment on 
the inservice dental examination report, 
to include whether this report shows 
inservice dental extraction occurred.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following: 

It is at least as likely as not (a 50 
percent or higher degree of possibility) 
that the veteran's TMJ is related to his 
military service or any incident therein, 
to include extraction of teeth during 
service?  

3.  Then, the veteran should be scheduled 
for an examination to be conducted by a 
physician with the appropriate expertise 
to determine the etiology of any 
psychiatric disorders found.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The claims file should include 
the report requested above regarding the 
veteran's TMJ syndrome.  After reviewing 
the file and examining the veteran, the 
examiner should respond to the following:

Is it at least as likely as not (a 50 
percent or higher degree of possibility) 
that the veteran's psychiatric disorder(s) 
is proximately due to or the result of his 
service-connected disabilities?  

Note to the examiners:  The term "at 
least as likely as not" does not mean the 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
If any medical opinion cannot be given on 
a medical scientific basis, and without 
involving processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in his/her examination report.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


